IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-13,548-06


EX PARTE IVORY RAY MITCHELL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 18,428-B
IN THE 158TH DISTRICT COURT FROM DENTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and was sentenced to forty-five years' imprisonment. 
	Applicant's sole ground requests that his good time be restored and a disciplinary conviction
be taken of his Texas Department of Criminal Justice (TDCJ) record.  On April 3, 2012, the trial
court signed findings of fact and conclusions of law that recommended that relief be granted. 
However, a claim regarding good time and disciplinary actions by TDCJ are not cognizable on
habeas.  See Ex parte Brager, 704 S.W.2d 46 (Tex. Crim. App. 1986); Ex parte Palomo, 759 S.W.2d
671, 674 (Tex. Crim. App. 1988).  This Court therefore denies relief.

Filed: May 2, 2012
Do not publish